 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PHONGSAVANH SAYAVONG
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00151-DAD-BAM
                                         )
11                     Plaintiff,        )                 STIPULATION FOR MODIFICATION OF
                                         )                 THE PRETRIAL RELEASE CONDITION
12                                       )                 OF HOME DETENTION, AND
     vs.                                 )                 ORDER THEREON
13                                       )
                                         )
14   PHONGSAVANH SAYAVONG,               )
                                         )
15                                       )                 Judge: Hon. Erica P. Grosjean
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, PHONGSAVANH

19   SAYAVONG, his attorney of record, CAROL ANN MOSES, and Assistant United States

20   Attorney, KIMBERLY SANCHEZ, that a Pretrial Release Modification allowing temporary

21   relief of Mr. Sayavong’s home detention condition be granted. Mr. Sayavong respectfully

22   requests to be present with his girlfriend for their son’s birth by caesarean section. Mr. Sayavong

23   will leave his residence at 7:00 AM and arrive at the hospital at or about 7:30 AM on May 24,

24   2021. He will spend the evening at the hospital until May 25, 2021 at 2:00 PM when he begins

25   his work shift. He will return to the hospital on May 26, 2021 to assist with the baby until his

26   work shift begins that day. Mr. Sayavong’s girlfriend is expected to be released from the hospital

27   on the evening of May 26, 2021 or the morning of May 27, 2021.

28   ///


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION OF HOME DETENTION                                                                   1
 1           The above mentioned medical procedure will take place at Clovis Community Hospital

 2   located at 2755 Herndon Ave., Clovis, CA 93611.

 3           Mr. Sayavong is to check in with Pretrial Services from his home daily. John Rodriguez at

 4   Bail Hotline Bail Bonds, the bail company monitoring Mr. Sayavong by GPS, will contact

 5   Pretrial Services daily regarding Mr. Sayavong’s location.

 6           Assistant United States Attorney Kimberly Sanchez is aware of this request and has no

 7   objection.

 8           The Court held a Detention Hearing on Mr. Sayavong’s matter on July 10, 2019. Mr.

 9   Sayavong was released from custody with release conditions on August 19, 2019. He was given a

10   location monitoring ankle device placing him on home detention and restricting him to his

11   residence.

12           Mr. Sayavong pleaded guilty on January 27, 2020 to 26 U.S.C. § 5861(d) – receipt or

13   possession of an unregistered firearm. He was sentenced to 21 months of incarceration on April

14   26, 2021 and remains on the same terms and conditions of pretrial release pending his surrender

15   to Terminal Island on August 11, 2021.

16           Mr. Sayavong’s girlfriend, Robyn Rosenthal, is aware of Mr. Sayavong’s pending cases.

17   She has verified her cell phone is password protected and Mr. Sayavong will not have access to

18   her cell phone during or after the procedure at any point.

19           Pretrial Services Officers Ryan Garcia and Frank Guerrero monitoring Mr. Sayavong in

20   the Eastern District of California report that Mr. Sayavong has remained in full compliance with
21   all that has been asked of him and are in agreement with this request.

22           The proposed modification of the Pretrial Release Condition of home detention for Mr.

23   Sayavong is FROM:

24
                              HOME DETENTION: You must remain inside your residence
25                   at all times except for employment; education; religious services;
                     medical; substance abuse, or mental health treatment; attorney visits;
26
                     court appearances; court-ordered obligations; or other activities
27                   pre-approved by the PSO.

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION OF HOME DETENTION                                                                2
 1   TO:
                             Home detention will be temporarily lifted so Mr. Sayavong
 2                   can be present for his son’s birth at Clovis Community Hospital,
 3                   located at 2755 Herndon Ave., Clovis, CA 93611 with the understanding
                     that once the approved time ends, the home detention condition will be
 4                   reinstated. Home detention will be lifted at 7:00 AM on May 24, 2021 to
                     be reinstated May 26, 2021 at the end of his work shift. Mr. Sayavong is
 5                   to check in with Pretrial Services from his home daily. John Rodriguez at
                     Bail Hotline Bail Bonds, the bail company monitoring Mr. Sayavong by
 6
                     GPS, will contact Pretrial Services daily regarding Mr. Sayavong’s location.
 7           All other terms and conditions of Pretrial Release not in conflict with this proposed order
 8   will stay in the same force and effect.
 9

10

11   Dated: May 13, 2021                                  /s/Carol Ann Moses
12                                                        CAROL ANN MOSES
                                                          Attorney for Defendant
13                                                        PHONGSAVANH SAYAVONG

14
     Dated: May 13, 2021                                  /s/Kimberly Sanchez
15                                                        KIMBERLY SANCHEZ
                                                          Assistant United States Attorney
16

17

18

19

20
21

22

23

24

25

26
27

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION OF HOME DETENTION                                                                   3
 1
                                                   ORDER
 2
             GOOD CAUSE APPEARING, the above request that the Pretrial Release Condition of
 3
     home detention as to Defendant PHONGSAVANH SAYAVONG in Case No. 1:19-cr-00151-
 4
     DAD-BAM be modified is hereby granted. Mr. Sayavong will leave his residence at 7:00 AM and
 5
     arrive at the hospital at or about 7:30 AM on May 24, 2021. He will spend the evening at the
 6
     hospital until May 25, 2021 at 2:00 PM when he begins his work shift. He will return to the
 7
     hospital on May 26, 2021 to assist with the baby until his work shift begins that day. Accordingly,
 8
     Mr. Sayavong’s Pretrial Release Condition of home detention is modified as follows:
 9

10           1.      Home detention will be temporarily lifted so Mr. Sayavong
                     can be present for his son’s birth at Clovis Community Hospital,
11                   located at 2755 Herndon Ave., Clovis, CA 93611 with the understanding
                     that once the approved time ends, the home detention condition will be
12
                     reinstated. Home detention will be lifted at 7:00 AM on May 24, 2021 to
13                   be reinstated May 26, 2021 at the end of his work shift. Mr. Sayavong is
                     to check in with Pretrial Services from his home daily. John Rodriguez at
14                   Bail Hotline Bail Bonds, the bail company monitoring Mr. Sayavong by
                     GPS, will contact Pretrial Services daily regarding Mr. Sayavong’s location.
15

16           2. All other Pretrial Conditions of Release will remain in full force and effect.

17

18   IT IS SO ORDERED.
19
         Dated:     May 13, 2021                               /s/
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION OF HOME DETENTION                                                              4
